Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn due to the arguments and amendments of the applicant.  The applicant has declined to address the ODP rejections at this time, so the rejections are maintained.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6-11,13-15,17-19,21-23, 25-27 and 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-17 of U.S. Patent No. 9933698 in view of Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553,Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159.

    PNG
    media_image1.png
    79
    254
    media_image1.png
    Greyscale


Daubenspeck et al. 20060197228 teaches multilayered masks where the light blocking/shielding materials is 50 nm or less of MoSi and SiO2 is used as an etch stop layer between films [0039]. 
Kirita et al. JP 63-085553 teaches a mask with a quartz substrate , MoSi2 light shielding film, a SiO2 film and a photoresist.  The use of CF4 to etch the SiO2 and the MoSi2 etching uses CCl4/O2, which does not etch the SiO2 film (which acts as a hardmask in example 1 lower left column of page 3 to lower left column of page 4).  The MoSi2 can be MoxSiy and Mo can be replaced with other metals such as Ta, Ti, V, W, Zr, Hf or Nb (page 4/lower right column). 
Yoshikawa  et al. 20120064438 teaches with respect to tables 1 and 2, the halftone phase shift MoSiON film of examples 2, which has a Mo:Si:N:O contents of 4:47:41:8, and is shown to have the smallest change in line width after cumulative exposure with a ArF laser.  This is a significant improvement over the Mo:Si:N:O of 11:37:40:12 of the comparative example, which is approximately 1:4:4:1 [0072-0082]. The surface of the transition metal, silicon, oxygen, nitride can be surface oxidized to reduce the shift/change in pattern size [0039-0041].  The surface oxidation process is disclosed [0050,0064]. 

It would have been obvious to modify the claimed invention of claims 6-17 of U.S. Patent No. 9933698 by using the phase shift MoSiON films of example 2 of Yoshikawa  et al. 20120064438, which has a Mo:Si:N:O contents of 4:47:41:8 or the phase shift film of example 7 of Yoshikawa et al. 20130130159, which has a Mo:Si:N:O contents of 3.8:47.3:40.8:1 to gain the improvements in the reducing changes in pattern dimensions as taught in these references and replacing the Cr etch stop layer with an SiO2 etch stop layer based upon the demonstrated equivalence in the art established in Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553.  Further it would have been obvious to use oxidize the surfaces of the halftone films as taught by Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159 to gain the improvements attributed to this.
 The applicant has declined to address the ODP rejections at this time, so the rejections are maintained.
Claims 1-4,6-11,13-15,17-19,21-23, 25-27 and 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-17 of U.S. Patent No. 9933698 in view of Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553,Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159, further in view of Yoo et al. 20100119958.
Yoo et al. 20100119958 teaches with respect to figure 2A, a substrate (202), a metal containing phase shift layer (204), a capping layer (206), and a second metal containing layer (208) [0017].  The metal containing phase shift layer can includes transition metals, lanthanoids, and combination of them with MoSi, MoSiON and Cr being exemplified [0020,0028]. The phase shift layer can be 40-150 nm thick [0044]. The capping layer can be SiO or SiO2 and due to its lack of nitrogen and covering/capping the MoSiON layer reduces/eliminates the MoSiON as an ammonia generation source which reduces haze [0018,0021,0028,0031-0032,0036,0047]. The capping layer can be 5 nm thick [0045].  The second metal containing layer is a light shielding film and may be a Cr containing layer [0023-0025]. 
In addition to the basis above, it would have been obvious to one skilled in the art that using the SiO2 hard mask over an MoSiON layer as rendered obvious by the combination of claims 6-17 of U.S. Patent No. 9933698 with Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553,Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159 will also result in resistance to haze formation as evidenced by Yoo et al. 20100119958. 
Claims 1-4,6-11,13-15,17-19,21-23, 25-27 and 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10444620, in view of Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553,Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159.
Claims 1-17 of 10444620 claim a phase shift mask including a multilayered phase shift film, an etch stop film, and a light shielding film and a hardmask, where the hardmask film is Cr, the phase shift film contain g a transition metal, silicon and nitrogen and the light shielding film can be a multilayer where one of the layer is bounded by the formula (I) 
    PNG
    media_image1.png
    79
    254
    media_image1.png
    Greyscale


It would have been obvious to modify the claimed invention of claims 1-17 of U.S. Patent No. 10444620 by using the phase shift MoSiON films of example 2 of Yoshikawa  et al. 20120064438, which has a Mo:Si:N:O contents of 4:47:41:8 or the phase shift film of example 7 of Yoshikawa et al. 20130130159, which has a Mo:Si:N:O contents of 3.8:47.3:40.8:1 to gain the improvements in the reducing changes in pattern dimensions as taught in these references and replacing the Cr etch stop layer with an SiO2 etch stop layer based upon the demonstrated equivalence in the art established in Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553.  Further it would have been obvious to use oxidize the surfaces of the halftone films as taught by Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159 to gain the improvements attributed to this.
Claims 1-4,6-11,13-15,17-19,21-23, 25-27 and 29-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10444620 in view of Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553,Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159, further in view of Yoo et al. 20100119958.
In addition to the basis above, it would have been obvious to one skilled in the art that using the SiO2 hard mask over an MoSiON layer as rendered obvious by the combination of claims 1-17 of U.S. Patent No. 10444620 with Daubenspeck et al. 20060197228, Kirita et al. JP 63-085553,Yoshikawa  et al. 20120064438 and Yoshikawa et al. 20130130159 will also result in resistance to haze formation as evidenced by Yoo et al. 20100119958. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JP 2003-322947 (machine translation included) a phase shift mask which includes a lower transmittance adjustment layer and an upper phase adjustment layer.  The transmittance adjustment layer can be Al, Ti, V, Cr, Zr, Nb, Mo, La, Ta, W, Si, Hf and nitrides, oxides, carbide or oxynitrides of these.  The phase shift layer can be silicon oxide, silicon nitride or silicon oxynitride.  The transmittance adjustment layer can function as an etch stop layer during the processing of the phase adjusting layer when it can be etched under different conditions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 5, 2021